NUMBER 13-21-00460-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


K & K INEZ PROPERTIES, LLC,
DAVID KUCERA, AND VALERIE KUCERA,                                       Appellants,

                                          v.

CLAY KOLLE AND LACY KOLLE,                                               Appellees.


                   On appeal from the 135th District Court
                         of Victoria County, Texas.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      On August 29, 2022, appellants David Kucera and Valerie Kucera filed a “Notice

of Stay Because of Bankruptcy.” According to the notice, these appellants are currently

the subject of a proceeding under Chapter 11 of the United States Bankruptcy Code,

currently pending in cause number 22-60050 in the United States Bankruptcy Court for
the Southern District of Texas. The bankruptcy proceeding was filed on August 26, 2022.

See TEX. R. APP. P. 8.1. Appellants thus asserted that this appeal was subject to an

automatic stay. On September 7, 2022, appellants filed a “Notice of Modification of

Bankruptcy Stay” informing us that the bankruptcy court issued an order on September 6,

2022, modifying the automatic stay to allow the appeal in this Court to proceed.

Accordingly, this appeal will proceed pursuant to the appellate rules, and appellants’ reply

brief will be due on September 28, 2022.


                                                               PER CURIAM


Delivered and filed on the
12th day of September, 2022.




                                             2